Citation Nr: 1343270	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  08-26 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (hereinafter "PTSD"), prior to June 28, 2010; and for an evaluation in excess of 70 percent thereafter.  

2. Entitlement to a total disability evaluation based upon individual unemployability, claimed as due to service-connected PTSD (hereinafter "TDIU"), prior to January 6, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to February 1961 and from April 1961 to April 1967.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from an August 2007 rating determination of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Phoenix, Arizona, which granted service connection for PTSD and assigned a 50 percent evaluation, effective December 30, 2005, the date of the Veteran's claim.  

With regard to the claim for a TDIU award prior to January 6, 2009, the Board observes that an October 2009 rating action granted service connection and assigned a 100 percent schedular rating for prostate cancer from January 6, 2009.  A grant of a 100 percent disability, however, does not always render the issue of TDIU moot.  Also, the Board acknowledges that entitlement to a TDIU was denied by an April 2009 RO rating decision, and that the Veteran did not separately file a notice of disagreement (hereinafter "NOD") following this rating decision.  Significantly, however, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (hereinafter "Court") determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability. Id. at 453-54.  Therefore, in considering the increased rating issue on appeal, the Board determined in a March 2011 remand that the issue of entitlement to a TDIU was also currently before the Board, and as such, remanded the issue for further development.  

In an August 2010 rating determination, the RO granted a 70 percent rating for the Veteran's PTSD, effective June 28, 2010, the date of a VA examination report showing increased disability.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2010, the Veteran testified at a hearing at the Phoenix RO before the undersigned Veterans Law Judge (hereinafter "VLJ").  A transcript of the hearing has been associated with the claims file.  The hearing was adequate as the undersigned VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board remanded the case in March 2011 to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, D.C. for further development, to include obtaining outstanding VA treatment records, and scheduling a VA examination and medical opinion.  The Board finds that there has been substantial compliance with the March 2011 remand instructions.  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet.App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet.App. 268 (1998) where there was substantial compliance with remand directives).  In this regard, the AMC has attempted to obtain outstanding VA treatment records; and in March 2011 the Veteran underwent a VA examination and medical opinion.  The claim now returns for appellate review.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Apart from a statement from the Veteran's representative, no additional documents pertinent to the present appeal were revealed.  




FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matters on appeal have been accomplished.   

2. For the entire period of the appeal, the Veteran's PTSD has been manifested by total occupational and social impairment.  

3. Because a 100 percent schedular rating for PTSD has been assigned, the claim for TDIU is moot as PTSD was the basis for the claim.  


CONCLUSIONS OF LAW

1. For the entire period of the appeal, the criteria for a disability evaluation of 100 percent for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code (hereinafter "Diagnostic Code" or "DC") 9411 (2013).  

2. As a total schedular rating for PTSD has been assigned, the claim for TDIU is dismissed.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (hereinafter "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

This appeal arises from disagreement with an initial evaluation following the grant of service connection for PTSD.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement (hereinafter "NOD") begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of error in this case.  

The Merits of the Claim-Increased Ratings

The Veteran contends that he is entitled to an initial disability rating in excess of 50 percent for his service-connected PTSD, prior to June 28, 2010, the date of a VA examination report showing increased disability, and to a disability rating in excess of 70 percent thereafter.  See 38 C.F.R. § 4.130 (2013).  The Board must analyze the evidence from the earliest possible date upon which such increase could be awarded, namely, one year prior to the RO's receipt of his December 30, 2005 claim for service connection.  See 38 C.F.R. § 3.400(o)(2); accord Hart v. Mansfield, 21 Vet. App. at 509-10 (2007).  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder.  In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found-"staged" ratings.  See Fenderson, supra, at 125-26.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

The Board will evaluate this claim under the criteria of 38 C.F.R. § 4.130, DC 9411.  The General Rating Formula provides a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

In assessing the evidence of record, it is important to note that a Global Assessment of Functioning (hereinafter "GAF") score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (hereinafter "DSM-IV") at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.   

The VA treatment records show that throughout the appeal period there have been findings of auditory hallucinations; paranoid delusions; active suicidal ideation with plan, intent and attempt; passive suicidal ideation; hypervigilence; extreme irritability associated with thoughts of hurting others; underlying seething demeanor; unkempt appearance; a history of physical violence; mumbled speech and rambling continuity of thought; nightmares; flashbacks; blunted affect; difficulty concentrating; depressed mood nearly every day for most of the day; extreme anxiety; judgment impaired by severity of depression; estranged interpersonal relationships, including marital concerns; intermittent explosive disorder; superficial insight; phobic ideation; impaired memory; alert but inattentive attention/concentration; and GAF scores have ranged from 44 to 65, with the majority of scores in the mid-to-low 40's.  In particular, VA treatment records from the Phoenix Vet Center reflect findings of domestic violence including spousal abuse; threats of suicide; chronic depressed mood and blunted affect; and difficulty maintaining personal hygiene.  

In June 2007, the Veteran underwent a VA psychiatric examination, during which the examiner described the Veteran's speech as somewhat mumbled, and continuity of thought containing some rambling as well as some tangential responding.  Also, the Veteran reported feelings of unreality as manifested by auditory anomalies that had persisted for the previous 15 years.  The examiner observed that the Veteran's inappropriate behavior related to anger and irritability, which included thoughts of harming other people, although he did not act on them.  The examiner characterized the frequency, intensity, and duration of the Veteran's PTSD symptoms as being in the serious range, and assigned a GAF score of 44 during the examination and a GAF score of 44 for the previous year.  The examiner indicated that there were significant concerns about anger and irritability associated with thoughts about hurting others that the Veteran did not act upon.  The examiner noted that the Veteran was also diagnosed with alcohol abuse, which was likely used as a temporary stress reducer.  

In December 2008, the Veteran's VA clinical psychologist, "Dr. P.," who had treated the Veteran in individual therapy for his PTSD since December 15, 2005, provided a medical opinion.  Dr. P. noted that the Veteran attempted to work for one day in November 2008 for the "Department of Economic Security;" however, he experienced extreme anxiety due to the high volume of the people in the office and the openness of his work area.  Dr. P. noted that the Veteran had panic like symptoms at that time, which included claustrophobic feelings, racing heart and difficulty breathing.  Also, his paranoia increased, and when he left his job for the day, his anxiety increased to include vomiting and intestinal discomfort.  The Veteran called work the next day and indicated that he was unable to return due to his discomfort.  Dr. P. opined that the Veteran required "more time to develop coping skills to deal with stressful situations" before he returns to a work situation.  

A June 2010 VA examination report shows the Veteran reported symptoms of chronic irritability, defensiveness, interpersonal aggression, little patience, hypervigilance in crowds, exaggerated startle response, poor sleep, nightmares, suicidal ideation, a history of suicidal plan and intent, and auditory hallucinations.  The examiner noted that the Veteran's GAF scores have ranged from 45 to 51 since his June 2007 examination, and that there was no remission of his symptoms since that examination, as symptoms continued to be in the serious range.  The examiner explained that the symptoms which stood out were the Veteran's heightened anger and irritability.  Though the Veteran denied experiencing any physical violence, he reported little tolerance for others.  The examiner observed that the Veteran's anxiety appeared to be quite pronounced, and that he has relied on substances such as alcohol to cope with his anxiety.  The examiner indicated that the Veteran's treatment appeared to have had only limited effectiveness.  The examiner characterized the Veteran's interpersonal relationships as being somewhat distant and conflictual, noting that the Veteran was on his third marriage, and reported arguing with his spouse constantly.  On mental status evaluation, the examiner noted the Veteran appeared lethargic with depressed and irritable mood, and restricted affect; and provided limited information when questions were asked of him.  The examiner assigned a GAF score of 47, and noted that the highest GAF score in the previous year was 51.  

During the Veteran's November 2010 hearing testimony, he described experiencing audio and visual hallucinations, suicidal ideation and attempt, homicidal ideation, difficulty maintaining personal hygiene, extremely poor memory, claustrophobia, and estrangement from his spouse.  The Board finds the Veteran's written statements and hearing testimony regarding the severity of his symptoms to be highly credible, as they are internally consistent and are supported by the competent and credible clinical record.  

Most recently, in March 2011, the Veteran underwent another VA psychiatric examination, during which he described his anger and irritability as a major problem that manifested itself verbally.  The Veteran reported that it had been over a year since he last struck anyone in anger.  He also reported daily thoughts of suicide, but did not indicate any intention to self-harm.  The examiner observed on mental status evaluation that the Veteran appeared mildly disheveled, and that inappropriate behavior related to verbal anger and irritability.  The Veteran was noted to consume alcohol on a daily basis, and to be on the verge of leaving his third spouse due to his anger and irritability.  His continuity of thought contained some rambling, including repetitive rambling; however, he could be goal-directed when refocused by the examiner.  The Veteran was assigned a GAF score of 47, and his highest GAF score for the previous year was 70.  The examiner summarized that the Veteran's GAF score assigned reflected symptoms in the serious range.  

The Board observes that for the entire period of the appeal, the assigned GAF scores, ranging from 40 to 70, with the majority of scores in the low-to-mid 40's, generally represent serious symptoms, or any serious impairment in social, occupational or school functioning.  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The Board acknowledges that the Veteran has always been oriented to person, time and place; has maintained limited friendships and hobbies, such as motorcycle riding; and has reported performing chores around his home without difficulty.  However, as to symptoms that are directly contemplated under DC 9411, the clinical record and the hearing testimony indicate that the Veteran has had suicidal and homicidal ideation; persistent hallucinations; grossly inappropriate behavior; and difficulty maintaining personal hygiene.  In this regard, in the June 2007 VA examination report, the Veteran had experienced auditory hallucinations for 15 years prior to the examination, and as indicated elsewhere in the medical record, he continued to experience auditory hallucinations, as well as active and passive suicidal ideation throughout the entire appeal period.  Moreover, the June 2007 VA examiner noted that there were significant concerns about anger and irritability associated with thoughts about hurting others.  Further, the Vet Center records show a history of the Veteran being encourage to shower and put on clean clothes.  Though not every one of the symptoms denoted under DC 9411 for assignment of a 100 percent rating were presented, when resolving reasonable doubt in the Veteran's favor, there was sufficient indication of qualifying impairment that the criteria for a 100 percent schedular rating have been effectively met for the entire period of the appeal.  See 38 C.F.R. § 4.3.  

Therefore, although the Veteran may have had brief periods of improvement, the Board finds that the disability picture as documented by the medical and lay evidence more nearly approximates total occupational and social impairment throughout the period on appeal.  38 C.F.R. §§ 4.7, 4.21 (2013).  Resolving all doubt in the Veteran's favor, the criteria for a 100 percent rating are met.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

At the November 2010 hearing, the Veteran reported that, due to his service-connected PTSD, he has been unable to maintain a job since his retirement.  See Board Hearing Tr. at 10.  A TDIU is assigned where the schedular rating is less than total.  38 C.F.R. § 4.16(a) (2013).  Because a total schedular rating is being assigned, and the claims for an increased rating and for a TDIU rating are based on the same evidence, the issue of TDIU is moot.  


ORDER

For the entire period on appeal, a disability evaluation of 100 percent is granted for PTSD, subject to the regulations controlling disbursement of VA monetary benefits.  

The claim for TDIU, claimed as a result of  PTSD, is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


